

116 HR 4992 IH: Recovery Engagement And Coordination for Health–Military Innovations for Life Act
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4992IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Ms. Gabbard introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out a pilot program on suicide prevention in the
			 military health care system.
	
 1.Short titleThis Act may be cited as the Recovery Engagement And Coordination for Health–Military Innovations for Life Act or the REACH MIL Act. 2.Pilot program on suicide prevention in military health care system (a)Pilot programThe Secretary of Defense, in collaboration with the Secretary of Veterans Affairs, shall carry out a pilot program on suicide prevention in the military health care system. Such program shall be similar to the REACH VET predictive analysis pilot program carried out by the Secretary of Veterans Affairs.
			(b)Predictive analytics process
 (1)Pre-emptive careIn carrying out the pilot program, the Secretary of Defense shall analyze existing data from health records of members of the Armed Force serving on active duty to identify the members who are at a statistically elevated risk for suicide, hospitalization, illness, or other adverse outcomes, in order to provide pre-emptive care and support for such members before such members have or express suicidal thoughts to clinicians.
 (2)ProcessThe Secretary shall ensure that the predictive analytics process developed pursuant to paragraph (1)—
 (A)identifies members of the Armed Forces serving on active duty who are at high statistical risk for suicide;
 (B)flags the records of the members; and (C)requires health care providers of the military health care system to contact such members to initiate a care plan.
 (c)Information sharingThe Secretary of Defense shall provide information under the pilot program under subsection (a) with the Secretary of Veterans Affairs to ensure that a member of the Armed Forces serving on active duty who transitions from the military health care system to the health care system of the Department of Veterans Affairs is able to schedule appropriate follow-up mental health care appointments with the Department of Veterans Affairs.
			